UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6681



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMJADIA PORTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-94-37; CA-00-679-7)


Submitted:   October 26, 2005          Decided:     November 14, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emjadia Porter, Appellant Pro Se. Karen Breeding Peters, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Emjadia Porter seeks to appeal the district court’s order

denying relief on his motion filed pursuant to Fed. R. Civ. P.

60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion, and denying his motion for reconsideration of

the denial of Rule 60 relief.           An appeal may not be taken from the

denial of a Rule 60(b) motion in a postconviction proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue      absent   “a   substantial      showing     of   the    denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the    district      court’s      assessment        of    his

constitutional       claims      is   debatable   and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record    and     conclude     that   Porter    has   not    made      the   requisite

showing.*     Accordingly, we deny a certificate of appealability and



      *
      Although Porter correctly asserts that he was not seeking
retroactive application of the rule in Apprendi v. New Jersey, 530
U.S. 466 (2000), any Apprendi claim is procedurally barred because
Porter failed to assert an Apprendi-type claim at sentencing or on
direct appeal. See United States v. Sanders, 247 F.3d 139, 145-46
(4th Cir. 2001).

                                        - 2 -
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 3 -